Citation Nr: 1034890	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-03 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right ear 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
seborrheic keratoses of the head and back (claimed as the face).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
knee disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder of the hips.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder of the shoulders.

6.  Entitlement to service connection for a left wrist disorder.

7.  Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to February 
1990.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an April 2010 videoconference 
hearing before the undersigned at the San Antonio VA office.  A 
hearing transcript is associated with the claims folder.

On the first page of an August 2010 memorandum, the Veteran's 
representative included "denial of service connection for left 
ankle" as one of the issues.  However, service connection was 
granted for residuals of a calcaneal fracture to the left ankle 
in a December 2006 rating decision.  The representative also 
listed the evaluation of hiatal hernia, reflux, and Barrett's 
esophagitis, and evaluation of hearing loss as issues on appeal.  
Service connection for left ear hearing loss and hiatal hernia, 
reflux, and Barrett's esophagus were granted in the December 2006 
rating decision, and no Notice of Disagreement (NOD) was filed.  
It is unclear, based on the issues listed in the August 2010 
correspondence, whether the Veteran intended to file an NOD as to 
the evaluations assigned for these two disabilities.  Therefore, 
they are referred to the RO for clarification and appropriate 
action, because the Board does not have jurisdiction over them.  


FINDINGS OF FACT

1.  An unappealed August 1990 rating decision denied service 
connection for right ear hearing loss, seborrheic keratoses, a 
left knee disorder, a bilateral hip disorder, and a bilateral 
shoulder disorder.

2.  The evidence associated with the claims file subsequent to 
the August 1990 rating decision was not previously submitted for 
consideration, but does not relate to an unestablished fact 
necessary to establish the claims, and does not raise a 
reasonable possibility of substantiating the hearing loss, 
seborrheic keratoses, and left knee disorder claims.  

3.  The evidence associated with the claims file subsequent to 
the August 1990 rating decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the bilateral hip and bilateral shoulder disorder 
claims.  

4.  The competent and probative evidence is in approximate 
balance as to whether the Veteran's bilateral hip disorder was 
incurred in active service.

5.  The competent and probative evidence is in approximate 
balance as to whether the Veteran's bilateral shoulder disorder 
was incurred in active service.

6.  The competent and probative evidence preponderates against a 
finding that the Veteran has a current left wrist disorder which 
was incurred in or aggravated by active service.

7.  The competent and probative evidence is in approximate 
balance as to whether the Veteran's right ankle disorder was 
incurred in active service.


CONCLUSIONS OF LAW

1.  The August 1990 rating decision, which denied claims of 
entitlement to service connection for right ear hearing loss, 
seborrheic keratoses, a left knee disorder, a bilateral hip 
disorder, and a bilateral shoulder disorder, is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.302 
(2010).  

2.  The evidence received subsequent to the August 1990 rating 
decision denying service connection for right ear hearing loss is 
not new and material, and the claim for service connection for 
right ear hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 
2010 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The evidence received subsequent to the August 1990 rating 
decision denying service connection for seborrheic keratoses is 
not new and material, and the claim for service connection for 
seborrheic keratoses is not reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

4.  The evidence received subsequent to the August 1990 rating 
decision denying service connection for a left knee disorder is 
not new and material, and the claim for service connection for a 
left knee disorder is not reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

5.  The evidence received subsequent to the August 1990 rating 
decision denying service connection for a bilateral hip disorder 
is new and material, and the claim for service connection for a 
bilateral hip disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

6.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for entitlement to service connection for a bilateral 
hip disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).

7.  The evidence received subsequent to the August 1990 rating 
decision denying service connection for a bilateral shoulder 
disorder is new and material, and the claim for service 
connection for a bilateral shoulder disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 
(2010).

8.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for entitlement to service connection for a bilateral 
shoulder disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2010).  

9.  The Veteran's left wrist disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

10.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for entitlement to service connection for a right ankle 
disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the decision of the U.S. 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board has identified none.

In May 2005, VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter explained that the Veteran would need new and material 
evidence to reopen the knee, hip, shoulder, hearing loss, and 
skin disorder claims, informed him of the basis for the previous 
denial, and advised him as to what the new and material evidence 
should address.  The letter also informed him that VA would 
assist him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although 
it is no longer required, he was also asked to submit evidence 
and/or information in his possession to the RO.  A March 2006 
letter described how VA determines disability ratings and 
effective dates.

The Board acknowledges that the content of the May 2005 letter 
did not fully comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding 
VA's duty to notify and assist.  However, the Board finds that 
any error in notice is non-prejudicial.  Although the Veteran did 
not receive Dingess notice until after initial adjudication of 
the claim (because the initial rating decision occurred prior to 
the Court's ruling in Dingess), it is clear that he was provided 
with the opportunity to participate in the processing of his 
claim so as to render any defect in notice non-prejudicial.  For 
example, the October 2005 rating decision, January 2006 SOC, and 
April 2006, December 2006, and January 2010 SSOCs explained the 
basis for the RO's action, and the SOC and SSOCs provided him 
with additional 60-day periods to submit more evidence.  In 
addition, the Veteran has demonstrated through his testimony at 
the Board hearing and submission of statements and additional 
evidence that he was aware of the type of evidence required to 
substantiate his claim.  Finally, the claim was readjudicated in 
the April 2006 SSOC after proper notice was sent.  

It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Additionally, the 
Veteran has demonstrated knowledge of, and has acted upon, the 
information and evidence necessary to substantiate the pending 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and representative 
had demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has not 
identified any evidence which he would have submitted if Dingess 
notice had been provided earlier.

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the San 
Antonio VA Medical Center (VAMC), and private treatment records.  
Additionally, the Veteran was afforded VA examinations with 
regard to each of his claims in June 2005, October 2006, and 
November 2006.   

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


II.  New and Material Evidence to Reopen the Hearing Loss,
Skin Disorder, Knee, Hip, and Shoulder Claims
 
A.  Hearing Loss

In March 1990, the Veteran raised a claim of entitlement to 
service connection for hearing loss.  This claim was denied in an 
August 1990 rating decision.  The Veteran did not file a timely 
appeal.  Consequently, the August 1990 rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In February 2005, the Veteran filed a request to reopen his claim 
for service connection for hearing loss.  The claim was denied in 
the October 2005 rating decision that is the subject of the 
instant appeal.  Based on the procedural history outlined above, 
the issue for consideration with respect to the Veteran's claim 
is whether new and material evidence has been received to reopen 
the claim.  

It appears that the RO addressed the hearing loss claim on the 
merits, at least in part, in its October 2005 rating decision.  
However, the preliminary question of whether a previously denied 
claim should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the issue, 
the initial question before the Board is whether new and material 
evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (eliminating the previous 
requirement of a well-grounded claim).

The evidence of record at the time of the last final August 1990 
rating decision denying the Veteran's claim of entitlement to 
service connection for hearing loss included service treatment 
records (STRs) and a May 1990 VA examination.       

The STRs did not show a right ear hearing loss disability as 
defined by VA regulations, nor did the VA examination.     

Based on the above evidence, the claim was denied.  Specifically, 
the RO in August 1990 determined that there was no current 
disability. 

Evidence added to the record since the time of the last final 
denial in August 1990 includes outpatient records from the San 
Antonio VAMC, records from the Brooke Army Medical Center, an 
October 2006 VA examination, and testimony from the Veteran at 
the April 2010 Board hearing.  The VAMC records show that the 
Veteran was fitted for hearing aids in January 2007.  However, 
the audiogram conducted at the VA examination showed no right ear 
hearing loss as defined by VA regulations. 

The evidence added to the record since the previous August 1990 
denial does not constitute new and material evidence.  It does 
not show the existence of a current disability, which is an 
unestablished fact necessary to substantiate the claim.  The 
Board recognizes the Court of Appeals for Veterans Claims has 
held that the presence of a chronic disability at any time during 
the claim process can justify a grant of service connection, even 
where the most recent diagnosis may be negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, where the overall 
record fails to support a diagnosis of the claimed disability, 
that holding is inapplicable.  Further, although the new evidence 
is not redundant, it does not raise a reasonable possibility of 
substantiating the right ear hearing loss claim.  Therefore, the 
Board finds that the criteria under 38 C.F.R. § 3.156(a) have not 
been satisfied, and the claim cannot be reopened.  

B.  Seborrheic Keratoses

In March 1990, the Veteran raised a claim of entitlement to 
service connection for facial skin cancer.  This claim was denied 
in an August 1990 rating decision.  The Veteran did not file a 
timely appeal.  Consequently, the August 1990 rating decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In February 2005, the Veteran filed a request to reopen his claim 
for service connection for seborrheic keratoses of the face.  The 
claim was denied in the October 2005 rating decision that is the 
subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claim is whether new 
and material evidence has been received to reopen the claim.  

It appears that the RO addressed the skin disorder claim on the 
merits, at least in part, in its October 2005 rating decision.  
However, as above, the preliminary question of whether a 
previously denied claim should be reopened is a jurisdictional 
matter that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett, 8 Vet. App. at 4, 
(1995), aff'd, Barnett, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the issue, 
the initial question before the Board is whether new and material 
evidence has been presented.  

The requirements for new and material evidence have been 
described above.  The evidence of record at the time of the last 
final August 1990 rating decision denying the Veteran's claim of 
entitlement to service connection for a skin disorder included 
service treatment records (STRs) and a May 1990 VA examination.       

The STRs showed removal of seborrheic keratoses with liquid 
nitrogen from the posterior thorax in 1986, from the left eyebrow 
in 1987, and from the left temporal eyebrow and right cheek in 
1988.  Additionally, in April 1987, it was noted that the Veteran 
had a long history of tan papules on his chest, back, and neck.  
A biopsy was done and a diagnosis of intradermal nevi was made.  
However, the STRs did not show any diagnosis of skin cancer, and 
the VA examiner found no residuals from removal of the seborrheic 
keratoses in service other than a faint lesion within the 
eyebrow, and no current seborrheic keratoses.       

Based on the above evidence, the claim was denied.  Specifically, 
the RO in August 1990 determined that the seborrheic keratoses 
found in service had resolved, and there was no current 
disability. 

Evidence added to the record since the time of the last final 
denial in August 1990 includes outpatient records from the San 
Antonio VAMC, records from the Brooke Army Medical Center, an 
October 2006 VA examination, and testimony from the Veteran at 
the April 2010 Board hearing.  The Veteran testified at the April 
2010 Board hearing that he had received treatment for seborrheic 
keratoses on his face several times since separation from 
service, and that the doctor would freeze the black spots off 
with liquid nitrogen.  The last time he saw a doctor for his skin 
condition was 3 years ago at the VAMC.  However, the VAMC and 
Brooke Army Medical Center records are negative for any treatment 
for seborrheic keratoses.  Moreover, the VA examiner found 
actinic keratoses but no evidence of seborrheic keratoses or any 
skin malignancy. 

The evidence added to the record since the previous August 1990 
denial does not constitute new and material evidence.  It does 
not show the existence of a current disability (or of any chronic 
manifestation of the currently claimed conditions at any time 
during the claim), which is an unestablished fact necessary to 
substantiate the claim.  See McClain v. Nicholson, supra.  
However, where the overall record fails to support a diagnosis of 
the claimed disability, that holding is inapplicable.  Further, 
although it is not redundant, it does not raise a reasonable 
possibility of substantiating the skin disorder claim.  
Therefore, the Board finds that the criteria under 38 C.F.R. 
§ 3.156(a) have not been satisfied, and the claim cannot be 
reopened.  

C.  Left Knee

In March 1990, the Veteran raised a claim of entitlement to 
service connection for a left knee disorder.  This claim was 
denied in an August 1990 rating decision.  The Veteran did not 
file a timely appeal.  Consequently, the August 1990 rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  

In February 2005, the Veteran filed a request to reopen his claim 
for service connection for a left knee disorder.  The claim was 
denied in the October 2005 rating decision that is the subject of 
the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claim is whether new 
and material evidence has been received to reopen the claim.  

It appears that the RO did not address the knee disorder claim on 
the merits in its October 2005 rating decision.  However, as 
noted above, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter that 
must be addressed before the Board may consider the underlying 
claim on its merits.  Barnett, 8 Vet. App. at 4, (1995), aff'd, 
Barnett, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of 
the manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material evidence 
has been presented.  

The requirements for new and material evidence have been 
described above.  The evidence of record at the time of the last 
final August 1990 rating decision denying the Veteran's claim of 
entitlement to service connection for a left knee disorder 
included service treatment records (STRs) and a May 1990 VA 
examination.       

The STRs showed that the Veteran was treated for left knee 
problem in service in 1986.  However, the 1990 VA examiner noted 
a normal physical examination of the knee, with normal range of 
motion and intact ligaments.  The examiner assessed discomfort of 
the left knee with an undetermined etiology and negative physical 
findings.        

Based on the above evidence, the claim was denied.  Specifically, 
the RO in August 1990 determined that there was no current left 
knee disorder. 

Evidence added to the record since the time of the last final 
denial in August 1990 includes outpatient records from the San 
Antonio VAMC, records from the Brooke Army Medical Center, 
treatment records of Dr. N. H. S., a November 2006 VA 
examination, and testimony from the Veteran at the April 2010 
Board hearing.  Dr. N. H. S.'s records document complaints of 
bilateral knee pain in November 1998.  Additionally, VAMC records 
document pain complaints in 2002 and 2005, but no diagnosis of a 
knee disorder.  The November 2006 VA examiner noted a normal 
physical examination of the knee and assessed knee pain with 
unknown etiology.  Moreover, the examiner opined that the knee 
pain was not related to active service, as service records showed 
mild, temporary conditions.         

The evidence added to the record since the previous August 1990 
denial does not constitute new and material evidence.  Although 
there is documentation of knee pain following separation from 
service, there is no diagnosis of a current knee disorder, nor 
does the new evidence show the existence of a current disability, 
which is an unestablished fact necessary to substantiate the 
claim.  See McClain v. Nicholson, supra.  Further, although it is 
not redundant, it does not raise a reasonable possibility of 
substantiating the knee disorder claim.  Therefore, the Board 
finds that the criteria under 38 C.F.R. § 3.156(a) have not been 
satisfied, and the claim cannot be reopened.

D.  Hips

In March 1990, the Veteran raised a claim of entitlement to 
service connection for a bilateral hip disorder.  This claim was 
denied in an August 1990 rating decision.  The Veteran did not 
file a timely appeal.  Consequently, the August 1990 rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  

In February 2005, the Veteran filed a request to reopen his claim 
for service connection for a bilateral hip disorder.  The claim 
was denied in the October 2005 rating decision that is the 
subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claim is whether new 
and material evidence has been received to reopen the claim.  

It appears that the RO did not address the hip disorder claim on 
the merits in its October 2005 rating decision.  However, as 
above, the preliminary question of whether a previously denied 
claim should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett, 8 Vet. App. at 4, (1995), aff'd, Barnett, 
83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material evidence 
has been presented.  

The requirements for new and material evidence have been 
described above.  The evidence of record at the time of the last 
final August 1990 rating decision denying the Veteran's claim of 
entitlement to service connection for a bilateral hip disorder 
included service treatment records (STRs) and a May 1990 VA 
examination.       

The STRs showed that the Veteran was treated for hip pain during 
service and that an X-ray was negative.  The VA examination 
revealed a normal physical examination of the hips and a negative 
X-ray.  The examiner assessed symptoms of stiffness of the hips 
with an undetermined etiology.         

Based on the above evidence, the claim was denied.  Specifically, 
the RO in August 1990 determined that there was no current hip 
disorder. 

Evidence added to the record since the time of the last final 
denial in August 1990 includes outpatient records from the San 
Antonio VAMC, records from the Brooke Army Medical Center, a 
letter from Dr. T.L.G., a November 2006 VA examination, and 
testimony from the Veteran at the April 2010 Board hearing.  The 
Brooke Army Medical Center records showed that the Veteran was 
diagnosed with bilateral hip osteoarthritis, and underwent a left 
total hip arthroplasty in April 2007.  In his May 2007 letter, 
Dr. T. L. G. stated that the Veteran's left hip problems began 
during active service, noting treatment for hip problems in 1981.     

The evidence added to the record since the previous August 1990 
denial constitutes new and material evidence.  It shows the 
existence of a current disability and includes a favorable nexus 
opinion, which are unestablished facts necessary to substantiate 
the claim.  Further, it is not redundant, and it raises a 
reasonable possibility of substantiating the hip disorder claim.  
Therefore, the Board finds that the criteria under 38 C.F.R. 
§ 3.156(a) have been satisfied, and the claim is reopened.

Although the RO did not fully consider the merits of the 
underlying service connection claim in the October 2005 rating 
decision that is part of the pending appeal, the merits of the 
claim were discussed in the January 2010 SSOC.  Thus, the Board 
may proceed with appellate review at this time without 
prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  

E.  Shoulders

In March 1990, the Veteran raised a claim of entitlement to 
service connection for a bilateral shoulder disorder.  This claim 
was denied in an August 1990 rating decision.  The Veteran did 
not file a timely appeal.  Consequently, the August 1990 rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  

In February 2005, the Veteran filed a request to reopen his claim 
for service connection for a bilateral shoulder disorder.  The 
claim was denied in the October 2005 rating decision that is the 
subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claim is whether new 
and material evidence has been received to reopen the claim.  

It appears that the RO did not address the shoulder disorder 
claim on the merits in its October 2005 rating decision.  
However, as above, the preliminary question of whether a 
previously denied claim should be reopened is a jurisdictional 
matter that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett, 8 Vet. App. at 4, 
(1995), aff'd, Barnett, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the issue, 
the initial question before the Board is whether new and material 
evidence has been presented.  

The requirements for new and material evidence have been 
described above.  The evidence of record at the time of the last 
final August 1990 rating decision denying the Veteran's claim of 
entitlement to service connection for a bilateral shoulder 
disorder included service treatment records (STRs) and a May 1990 
VA examination.       

The STRs showed that the Veteran was treated for tendinitis of 
the right shoulder in 1986, impingement syndrome of the right 
shoulder in 1988, and bursitis of the shoulders in 1989 during 
active service.  However, the VA examiner did not find any 
abnormalities on physical examination of the shoulders, and 
although an X-ray of the right shoulder showed minor sclerosis of 
the cortex of the greater tuberosity, the examiner assessed 
discomfort of the right shoulder with an undetermined etiology, 
good range of motion, and negative physical findings.          

Based on the above evidence, the claim was denied.  Specifically, 
the RO in August 1990 determined that there were no current 
shoulder disorders. 

Evidence added to the record since the time of the last final 
denial in August 1990 includes outpatient records from the San 
Antonio VAMC, records from the Brooke Army Medical Center, a 
letter from Dr. T.L.G., a November 2006 VA examination, and 
testimony from the Veteran at the April 2010 Board hearing.  The 
Brooke Army Medical Center and VAMC records showed that the 
Veteran had complaints of bilateral shoulder pain following 
separation from service and was diagnosed with osteoarthritis of 
the left shoulder.  In his May 2007 letter, Dr. T.L.G. stated 
that the Veteran's left shoulder problems began during active 
service, noting shoulder problems beginning in 1972.     

The evidence added to the record since the previous August 1990 
denial constitutes new and material evidence.  It shows the 
existence of a current disability and includes a favorable nexus 
opinion, which are unestablished facts necessary to substantiate 
the claim.  Further, it is not redundant, and it raises a 
reasonable possibility of substantiating the shoulder disorder 
claim.  Therefore, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, and the claim is 
reopened.

Although the RO did not fully consider the merits of the 
underlying service connection claim in the October 2005 rating 
decision that is part of the pending appeal, the merits of the 
claim were discussed in the January 2010 SSOC.  Thus, the Board 
may proceed with appellate review at this time without 
prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  

III.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Hips

The Veteran contends his bilateral hip problems are related to 
active service.  At the April 2010 Board hearing, the Veteran 
stated that he believed his hip problems began after a crash 
landing while in Vietnam in 1971.  

The Veteran's STRs show treatment for right hip and shoulder pain 
in May 1981 after the Veteran was hit by a car while riding a 
bicycle.  The treatment notes show that an X-ray was negative for 
fracture, but the notes do not indicate if the X-ray was of the 
shoulder or the hip.  The assessment was pain in the right hip, 
and the Veteran was told to return for care if necessary.  

In June 1989, the Veteran was playing ball and fell on his right 
side.  However, he complained of left hip pain.  The pain in his 
hip was dull, deep, and aching, but when the Veteran coughed or 
turned, he felt a pulling sensation and pain to the left groin.  
An X-ray of the left hip showed no definite fracture, early 
lipping projecting from the lateral aspect of the femoral heads 
bilaterally, and no other definite abnormality.  The doctor 
assessed left hip pain.  

An August 1989 periodic medical examination report notes that the 
Veteran had hip problems in 1986 with repeated flare-ups, and 
that he was treated with physical therapy and exercise.  

Following separation from service, the Veteran was afforded a VA 
examination in May 1990.  He reported stiffness after periods of 
prolonged sitting.  He currently worked as a truck driver.  
Examination of the hips showed no palpable abnormality.  External 
rotation was to 80 degrees, internal rotation was to 20 degrees, 
flexion was to 90 degrees, and abduction was to 40 degrees.  X-
rays showed that the bone and joint structures were of good 
quality and density, and there were no fractures, either recent 
or remote.  The sacroiliac and hip joints were intact and showed 
no gross pathologic variations.  The symphysis pubis was intact, 
and the soft tissues were not significantly abnormal.  The 
examiner assessed symptoms of stiffness in both hips with an 
undetermined etiology.  

In December 2000, the Veteran sought treatment with Dr. N. H. S. 
for increased pain in his left hip.  The treatment note indicates 
the Veteran had hip pain for 20 years, and noted that he had a 
follow-up appointment at the VAMC.  However, there are no 
contemporaneous VAMC records.  

In August 2002 at the VAMC, the Veteran complained of left hip 
pain.  He took Motrin for the pain.  The doctor assessed 
degenerative joint disease of the left hip and ordered X-rays.  
However, the results are not contained in the claims file.

The Veteran continued to complain of left hip pain in July 2003.  
He stated that the pain was on and off.  No specific treatment 
was recommended at the VAMC.

In March 2005, the Veteran reported on and off hip pain and 
stated that his orthopedist had recommended a hip replacement.  

An October 2005 Brooke Army Medical Center note states that the 
Veteran had left hip pain for several months with recent 
worsening.  He required ambulation aids and took pain 
medications.  He was unable to tie his shoes, ride a horse, or 
run due to the pain.  On physical examination, there was mild 
flexion contracture of 3 degrees, and decreased internal rotation 
with 90 degrees of flexion with pain.  An x-ray of the left hip 
showed moderate degenerative joint disease with minimal 
shortening.  The diagnosis was osteoarthritis of the hip.  

A December 2005 VAMC note indicates that a hip replacement was 
scheduled, but it does not appear that the Veteran went forward 
with surgery at that time.  

The Veteran was afforded a VA examination in November 2006.  He 
complained of pain in both hips, left greater than right.  He was 
unsure as to what caused his hip pain, although he said he was in 
a helicopter crash in 1971 and was sore all over, including his 
hips.  He was treated with a few days of rest.  Then, in 1975 or 
1976, he was cleaning around a power supply when he was 
electrocuted and thrown against a wall.  He injured his hip, and 
was treated conservatively with a few days of rest.  Finally, he 
believed his hip pain was also a result of repetitive sports.  He 
played baseball and softball, primarily, although he also 
participated in basketball, bowling, and golf.  He reported 
constant pain at a level of 1 or 2 out of 10 in both hips.  It 
increased to a level of 9 out of 10 after walking for more than 
15 minutes or with weather changes.  These flare-ups occurred on 
a daily basis.  He tried to walk 15 minutes 3 times a week with 
his wife, but had to sit down after 15 minutes due to pain in his 
hips. 

The Veteran said he took Aleve and Tramadol for the pain, and 
also used ice and heat on his hips.  He used a cane to walk, but 
was able to dress himself, bathe himself, and was able to bale 
hay and ride on a tractor.  On physical examination, the Veteran 
was able to get on and off the stretcher without difficulty.  He 
had quite a bit of pain with flexion of the left hip past 75 
degrees.  He could further flex to 110 degrees.  The left hip 
extended to 10 degrees, externally rotated to 20 degrees, and 
internally rotated to 0 degrees.  Abduction of the left hip was 
to 20 degrees.  Right hip flexion was to 125 degrees, with 
external rotation to 40 degrees, internal rotation to 10 degrees, 
and abduction to 25 degrees.  X-rays showed mild to moderate 
degenerative arthritis of both hips, primarily involving the 
inferior aspect of the femoral neck and head as well as the 
acetabulum.  The examiner assessed bilateral hip pain, left 
greater than right, secondary to degenerative arthritis.  
Moreover, the examiner opined that, after reviewing the claims 
file and history and physical, the Veteran's hip problems were 
less likely than not a result of active service.  The examiner 
expanded on his opinion in a September 2009 report, stating that 
his opinion was based on the in-service documentation of mild, 
temporary conditions.  

In April 2007, the Veteran underwent a left total hip 
arthroplasty at the Brooke Army Medical Center.  Radiographs 
showed severe bone osteoarthritis and osteophyte changes, and the 
conservative treatment had failed.  

The Veteran followed up with Dr. T.L.G. at the Brooke Army 
Medical Center following surgery.  In May 2007, the Veteran was 
walking without an assistive device and reported minimal hip 
pain.  There was slight pelvic obliquity resulting from some 
weakness in the abductor muscles on the operative side.  However, 
the Veteran had full active and passive range of motion of his 
hip.  The Veteran participated in physical therapy, which he had 
completed as of June.  In October 2007, the Veteran stated he was 
very happy with the results of his total hip replacement.  He had 
occasional trochanter tenderness, but no other complaints, and he 
had returned to full activities.  A January 2008 VAMC note 
indicated that the Veteran's hip continued to improve.  

Dr. T.L.G. wrote a letter in May 2007 that stated it was clear 
that the Veteran's left hip problems began during active service, 
noting records showing problems in 1981.  Thurs, the doctor 
stated it was more likely than not that the Veteran's current 
arthritic conditions began during active service and were 
aggravated by active service.  The doctor reiterated this opinion 
in a July 2010 note in which he outlined the Veteran's in-service 
treatment, showing a detailed review his STRs.   

In June 2010, the Veteran followed up with Dr. T.L.G.  He was 
driving trucks and was doing great, although he reported some 
right hip pain.  On physical examination, the Veteran had a very 
minimal Trandelenburg gait to the right side.  Radiographs showed 
degenerative disease with almost bone on bone in the right hip.  
The doctor stated the Veteran could likely undergo a total right 
hip arthroplasty, but the Veteran did not elect the procedure at 
that time.  

Based on the foregoing, the Board finds that the weight of the 
evidence is in relative equipoise with regard to whether the 
Veteran's hip problems are related to active service.  Applying 
the benefit of the doubt in favor of the Veteran, the Board finds 
that a grant of service connection for a bilateral hip disorder 
is warranted.  

The Board bases its finding primarily on the opinion of Dr. 
T.L.G., who was the Veteran's treating physician, and who stated 
that the Veteran's in-service hip problems were clear evidence 
that his current problems began during active service.  
Additionally, the Veteran is competent to give evidence about 
what he experienced; for example, he is competent to discuss his 
hip pain and other experienced symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit 
Court has held that in certain situations, lay evidence can even 
be sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), the Federal Circuit commented that 
competence to establish a diagnosis of a condition can exist when 
(1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  See also 
Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a 
layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's hip pain is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board also finds his statements to be 
credible.  The Veteran has repeatedly stated that he believed 
that his hip problems began during active service, and indeed, 
his service records support this contention.  Moreover, his claim 
of continuity of hip pain is supported by the opinion of Dr. T. 
L. G.  

Thus, considering the statements of the Veteran, as well as the 
competent medical evidence, the Board will resolve reasonable 
doubt in the Veteran's favor and grant the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

2.  Shoulders

Next, the Veteran contends that he has bilateral shoulder 
problems that began during active service.  At the April 2010 
Board hearing, he attributed his shoulder problems to a crash 
landing that occurred in 1971 in Vietnam.  

His STRs show treatment for complaints of pain in the right 
shoulder in March 1972.  On physical examination, there was 
limited movement of the shoulder, and the doctor assessed 
probable acromioclavicular joint separation.  X-rays were 
ordered, and although the results are not included in the notes, 
the doctor assessed an acromioclavicular sprain the following 
day.  

On a July 1972 annual flying medical examination report, it was 
noted that the Veteran had good strength and no deformities in 
both shoulders.  

In May 1981, the Veteran again complained of right shoulder pain 
after being hit by a care while riding a bicycle.  The doctor 
assessed shoulder pain and told him to return as needed.  

In April 1986, the Veteran reported intermittent pain in his 
right shoulder for the past 2 years that increased with 
activities involving using his arm above his head.  He denied any 
acute injury to the shoulder.  Physical examination was within 
normal limits.  The doctor assessed possible tendinitis and 
ordered X-rays, which were also normal.  In May, the doctor 
confirmed the tendonitis diagnosis after reviewing theX-ray films 
and prescribed medication for the pain.  A note from several days 
later indicates the Veteran had undergone 4 weeks of physical 
therapy and had much less discomfort in the right shoulder.  He 
had full range of motion and was returned to full duties.  

In March 1988, the Veteran reported recurrent right shoulder pain 
with no acute injury in the past or present.  The doctor noted 
that 1986 X-rays were within normal limits and assessed probable 
recurrent tendonitis.  The Veteran was referred for an orthopedic 
evaluation.  He reported shoulder pain for 4 or 5 years, noting 
that he played softball.  The pain was on the anterior side of 
the shoulder, with no radicular pain or paresthesias.  The 
Veteran had full range of motion but physical examination was 
positive for impingement syndrome.  The doctor diagnosed 
impingement syndrome and prescribed physical therapy and 
medication.  

In June 1988, the Veteran complained of left shoulder pain for 1 
month after he "jammed" it while playing softball.  He had full 
range of motion and pain with abduction.  He was also tender 
along the bicipital groove.  The doctor assessed bicipital 
tendonitis and referred the Veteran to physical therapy.  Later 
that month, it was noted that the Veteran had partial, but not 
complete, relief of his shoulder pain due to physical therapy.  

A January 1989 left shoulder arthrogram was negative for rotator 
cuff tear, and the biceps tendon was in a normal location in the 
bicipital groove.  

In August 1989, the Veteran sought treatment for a right shoulder 
sprain.  Physical therapy had been successful in the past and the 
Veteran eventually felt good enough to play softball.  However, 
he awoke one morning with pain on his right side radiating to the 
right arm.  The pain was constant and increased with movement.  
There was slight limitation of range of motion, and the Veteran 
had a positive supraspinatus test.  The doctor assessed possible 
facet dysfunction of C5 over C6 causing neurological symptoms and 
recommended physical therapy for his cervical issues.  

Later that month, the Veteran continued to have right shoulder 
pain and the doctor identified trigger points.  In September, the 
Veteran had full range of motion of the shoulder after undergoing 
therapy, and trigger points were improving.  The Veteran 
apparently did not show up for treatment after that, and the 
therapist noted only partial achievement of therapy goals.  

Following separation from service, the Veteran was afforded a VA 
examination in May 1990.  The Veteran reported pain on the 
posterior-superior aspect of the right shoulder joint, 
exacerbated by weight lifting.  He had good range of motion of 
the shoulders, with external rotation to 90 degrees, internal 
rotation to 90 degrees, and flexion to 180 degrees.  He was able 
to adduct the shoulders to approximately 170 degrees.  An X-ray 
showed no gross pathological changes in the right shoulder except 
for minor sclerosis of the cortex of the greater tuberosity.  The 
examiner assessed discomfort of the right shoulder with an 
undetermined etiology, good range of motion, and negative 
physical findings.   

The Veteran reported bilateral shoulder pain to Dr. N.H.S. in 
March 2002 after he was getting down from his truck and blacked 
out.  However, the shoulder pain was accompanied by other 
symptoms and there was no specific diagnosis made with regard to 
the shoulders.      

A December 2005 VAMC note indicates the Veteran had complaints of 
pain between the shoulder blades and neck.  No diagnosis or 
treatment for the shoulders was rendered, however.  

The Veteran was afforded another VA examination in November 2006.  
He reported bilateral shoulder pain for 15 years, stating that 
his shoulder problems, particularly in the right shoulder, began 
in the early 1980s.  The pain was constant at a level of 3 out of 
10.  The examiner noted in-service treatment for his shoulders.  
On physical examination, the right shoulder was more tender than 
the left.  There was pain over the trapezius and the 
acromioclavicular joint.  Flexion on the right was to 160 
degrees, with internal rotation to 75 degrees, external rotation 
to 60 degrees, and abduction to 90 degrees.  The left shoulder 
had flexion to 160 degrees, internal rotation to 75 degrees, 
external rotation to 70 degrees, and abduction to 100 degrees.  
The Veteran had good strength in his shoulders.  X-rays of both 
shoulders showed slight degenerative joint disease involving the 
acromioclavicular joint.  There was also very slight glenohumeral 
arthritis involving the inferior aspect of the glenoid.  The 
examiner assessed bilateral shoulder pain secondary to 
impingement syndrome, and opined that it was less likely than not 
that his shoulder problems were related to his in-service 
activity.  The examiner clarified in a September 2009 report that 
his opinion was based on the mild, temporary conditions shown in 
the Veteran's service records.  

In May 2007, Dr. T.L.G. wrote a letter stating the Veteran's left 
shoulder problems began during active service, citing to records 
of shoulder symptoms beginning in 1972.  He concluded that it was 
more likely than not that his arthritic conditions began in 
active service and were aggravated by service.  The doctor 
reiterated his opinion in a July 2010 note in which he outlined 
the Veteran's in-service treatment, showing a detailed review of 
the Veteran's STRs.  

A June 2010 Brooke Army Medical Center treatment note indicates 
the Veteran continued to have shoulder pain that was exacerbated 
with manual activity such as lifting objects out in front of him 
or to the side.  Examination of the upper extremities revealed 
limitation of flexion and abduction.  Abduction was to 110 to 115 
degrees bilaterally, and resulted in increased pain.  He had 
positive Neer's and O'Brien's bilaterally.  There was tenderness 
to palpation of the acromioclavicular joint.  The doctor assessed 
acromioclavicular joint arthritis and impingement syndrome, 
noting that the Veteran reported that his symptoms were made 
worse by his profession of truck driving.  The doctor discussed 
possible acromioclavicular or subacromial injections for the 
shoulder pain.  X-rays showed moderate acromioclavicular joint 
degenerative changes and mild cystic changes with the greater 
tuberosity bilaterally.  On the left, there was also a small 
ossific fragment along the posterior left glenoid fossa which may 
represent a small osteophyte or sequelae from old trauma.  

Based on the foregoing, the Board finds that the weight of the 
evidence is in relative equipoise with regard to whether the 
Veteran's shoulder problems are related to active service.  
Applying the benefit of the doubt in favor of the Veteran, the 
Board finds that a grant of service connection for a bilateral 
shoulder disorder is warranted.  

The Board bases its finding primarily on the opinion of Dr. 
T.L.G., who was the Veteran's treating physician, and who stated 
that the Veteran's in-service shoulder problems were clear 
evidence that his current problems began during active service.  
Additionally, as noted above, the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his shoulder pain and other experienced symptoms.  
See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal 
Circuit Court has held that in certain situations, lay evidence 
can even be sufficient with respect to establishing medical 
matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Davidson v. Shinseki, supra (layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's shoulder pain is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board also finds his statements to be 
credible.  The Veteran's service records show fairly consistent 
treatment for shoulder pain throughout his service.  Moreover, 
his claim of continuity of shoulder pain is supported by the 
opinion of Dr. T.L.G.  

Thus, considering the statements of the Veteran, as well as the 
competent medical evidence, the Board will resolve all reasonable 
doubt in the Veteran's favor and grant the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
54-56 (1990).

3.  Left Wrist

The Veteran contends that his current left wrist problems were 
incurred in active service.  At the April 2010 Board hearing, the 
Veteran first testified that he injured his wrist while playing 
ball in 1976 or 1977 while stationed at the Air Force radar site 
in Baudette, Minnesota.  He was taken to the medical clinic, 
where they wrapped his wrist with an Ace bandage.  They also gave 
him Motrin for the pain.  During the remainder of his active 
duty, he received periodic treatment for the wrist.  He recalled 
one occasion of treatment at Hancock Hill in Syracuse, New York 
between 1980 and 1982.  The Veteran believed he was diagnosed 
with a fracture or bad sprain.  Later during the hearing, the 
Veteran attributed his left wrist problems to being hit by a car 
while riding a bicycle at Hancock Field in New York.  He said he 
was taken to a hospital and an X-ray showed a deep bone bruise 
but no fracture.  He was given Motrin for pain.  

The Veteran's STRs show treatment for left wrist pain in 
September 1989 after it was hit with a ball twice during game 
pitches.  The wrist was swollen, slightly red, and very tender.  
The Veteran had full range of motion and good strength in the 
hand.  The medical corpsman assessed a soft tissue crush/bruise 
injury to the wrist.  X-rays were taken but the results were not 
included in the treatment notes.  

The STRs do document the incident in May 1981 when the Veteran 
was hit by a car while riding a bicycle.  However, the notes 
document only shoulder and hip pain.

Following separation from service, the Veteran was afforded a VA 
examination in May 1990.  However, there were no documented 
complaints of left wrist pain, nor were any physical findings 
regarding the wrist documented.  

In November 2006, the Veteran was afforded another VA 
examination.  He reported injuring his left wrist while playing 
sports in 1972.  He was diagnosed with a soft tissue injury, and 
was treated with medication and physical therapy.  The examiner 
noted that his service records indicated that he aggravated this 
condition again in 1989 (as described above).  Currently, the 
Veteran complained of some minor wrist pain, and most of the 
time, he had no wrist pain at all.  He had some pain while 
lifting heavy objects.  The Veteran had had no specific treatment 
for his wrist since the late 1980s.  X-rays of the wrist showed a 
3 millimeter cyst in the distal pole of the scaphoid and minimal 
degenerative changes about the wrist.  The examiner assessed left 
wrist pain secondary to tendinitis and early degenerative 
arthritis.  He opined that is was less likely than not that his 
in-service activity was related to his present wrist problems.  
The examiner clarified in a September 2009 report that his 
opinion was based on the temporary nature of the condition 
documented in service.  

At the April 2010 Board hearing, the Veteran stated that, 
currently, his left wrist had occasional pain with popping and 
snapping.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of service connection for a left 
wrist disorder.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that 
arthritis in the wrist was manifested either during service or 
during the applicable one-year presumptive period after service 
separation.  Further, there is no radiographic evidence of 
arthritis during service or within the year following his 
retirement.  

Next, continuity of the disorder has not been established by the 
evidence.  As above, the Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current wrist pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Moreover, the Federal Circuit Court has held 
that in certain situations, lay evidence can even be sufficient 
with respect to establishing medical matters such as a diagnosis.  
See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson 
v. Shinseki, supra (layperson may comment on lay-observable 
symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's wrist pain is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  His STRs show treatment on one occasion for a 
soft tissue crush or bruise to the left wrist during active 
service, with no documentation of any follow-up treatment.  
Following service, there was no documentation of complaints or 
treatment for left wrist problems until 2006, over 15 years after 
his separation from service.  Indeed, at the 2006 VA examination, 
the Veteran stated that he had not received any left wrist 
treatment since the late 1980s.  While he is clearly sincere in 
his beliefs, in light of these factors, the Veteran's current 
statements to the effect that he has experienced continuous 
symptomatology since active service, while competent, are not 
deemed to be credible.  Therefore, the absence of documented 
complaints or treatment for over 15 years following his military 
discharge is more probative than his current recollection as to 
symptoms experienced in the distant past.  See Curry, 7 Vet. App. 
59 (1994).  Moreover, there are no competent opinions relating 
the left wrist problems to military service.  Accordingly, 
continuity of symptomatology is not established by either the 
competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a left wrist 
disorder, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

4.  Right Ankle

Finally, the Veteran contends that he has a current right ankle 
disorder that is related to active service.  Specifically, at the 
April 2010 Board hearing, he testified that he injured his right 
ankle at Randolph Air Force Base when his right heel was crushed 
when he slid into second base while playing softball in 1986.  He 
received treatment 3 days later when he got back to Keesler Air 
Force Base.  He wore a cast for 6 weeks, followed by a walking 
boot.  

The STRs document treatment for a sprain of the lateral ligament 
of the right ankle in July 1975.  An X-ray was negative, and the 
Veteran was given an Ace bandage.  

An X-ray of the right foot was taken in September 1985 to rule 
out a fracture and was negative.  There are no treatment notes 
associated with the X-ray report.   

The STRs do document treatment for a broken right calcaneus in 
October 1986 after the Veteran slid into second base playing 
softball.  The doctor assessed a compression fracture of the 
right calcaneus.  X-rays taken later that month showed a 
sclerotic line inferiorly and posteriorly in the calcaneus, but 
it could not be discerned whether this represented a compression 
type fracture or a contour abnormality in the calcaneus.  On 
examination, it was noted the Veteran had been wearing a cast for 
3 weeks.  His ankle had range of motion within normal limits, but 
therapy was prescribed to increase ankle strength.  

In November 1986, the Veteran reported that he was not having any 
problems with the right ankle.  He did, however, report pain at 
the fracture site.  The doctor recommended continued ankle 
exercises at home, and the Veteran was discharged from physical 
therapy.  

Following separation from service, the Veteran was afforded a VA 
examination in May 1990, but made no mention of ankle pain.

In August 2002, the Veteran sought treatment at the VAMC with 
complaints of bilateral ankle pain.  However, no specific 
treatment or diagnosis was rendered.   

In June 2005, the Veteran was afforded a VA examination with 
regard to the right heel injury.  He complained of occasional 
right rear foot and ankle joint region soreness, stating that he 
occasionally wore an elastic brace on both ankles.  He formerly 
took Motrin for pain, but discontinued it due to his Barrett's 
esophagus.  There was mild limitation of the right talocalcaneal 
articulation with crepitus and joint line tenderness.  The form 
and function of the tibialis posterior and tendo Achillis were 
normal bilaterally.  The Veteran's gait was normal, and there was 
no requirement for assistive devices.  The examiner, a 
podiatrist, assessed mild post-traumatic degenerative joint 
disease of the right talocalcaneal articulation without 
significant impairment of current employment capacity.  

In November 2006, the Veteran was afforded another VA 
examination.  He reported bilateral ankle pain, with greater pain 
on the left side.  The examiner noted the 1986 softball injury to 
the right heel, also noting that the Veteran was subsequently 
able to return to normal activities.  Currently, the Veteran 
reported a low level of pain at rest, at a level of 1 out of 10.  
With activity, the pain increased to a level of 5 out of 10.  He 
did not treat the ankle with anything specific.  The examiner 
wrote that he performed examination of the left ankle, but based 
on the final diagnosis which is referable to the in-service right 
heel injury, it is believed that the examination was actually of 
the right ankle.  In any case, there was no swelling of the 
ankle, although he Veteran reported a history of occasional 
swelling.  Dorsiflexion was to 20 degrees, plantar flexion was to 
30 degrees, inversion was to 20 degrees, and eversion was to 10 
degrees.  Neurological examination of the ankle was normal.  The 
examiner assessed right ankle pain secondary to residual 
calcaneal fracture.  

Based on the foregoing, the Board finds that the evidence is in 
relative equipoise as to whether the Veteran's right ankle 
problems are related active service.   Applying the benefit of 
the doubt in favor of the Veteran, the Board finds that a grant 
of service connection for a right ankle disorder is warranted.  

The Board bases its finding primarily on the findings of the June 
2005 and November 2006 VA examiners.  Although the examiners did 
not provide any clear nexus opinion, both doctors found ankle 
pain resulting from the in-service calcaneal fracture.  Moreover, 
the Veteran underwent therapy for his ankle following the 
calcaneal fracture, as documented in his  service records.  

Additionally, as noted above, the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his ankle pain and other experienced symptoms.  See, 
e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal 
Circuit Court has held that in certain situations, lay evidence 
can even be sufficient with respect to establishing medical 
matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Davidson v. Shinseki, supra (layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's ankle pain is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board also finds his statements to be 
credible.  The Veteran's service records show complaints of and 
treatment for right ankle pain and weakness following the 
calcaneal fracture.  Moreover, his claim of continuity of 
shoulder pain is supported by the 2006 VA examiner's assessment 
of right ankle pain secondary to the in-service calcaneal 
fracture.  

Thus, considering the statements of the Veteran, as well as the 
competent medical evidence, the Board will resolve all reasonable 
doubt in the Veteran's favor and grant the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
54-56 (1990).

ORDER

New and material evidence having not been submitted, the request 
to reopen the claim of entitlement to service connection for 
right ear hearing loss is denied.  

New and material evidence having not been submitted, the request 
to reopen the claim of entitlement to service connection for 
seborrheic keratoses of the head and back (claimed as the face) 
is denied.  

New and material evidence having not been submitted, the request 
to reopen the claim of entitlement to service connection for a 
left knee disorder is denied.  

The claim of service connection for a bilateral hip disorder is 
reopened and granted.  

The claim of service connection for a bilateral shoulder disorder 
is reopened and granted.  

Service connection for a left wrist disorder is denied.

Service connection for a right ankle disorder is granted.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


